Citation Nr: 9912229	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  93-18 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1952 to December 
1954.  

The issue currently on appeal initially came before the Board 
of Veterans' Appeals (Board) from a July 1991 rating decision 
from the Department of Veterans Affairs (VA) Boston, 
Massachusetts, Regional Office (RO).  The Board, pursuant to 
an October 1995 Remand, sought to accomplish additional 
development of the evidence.  

The veteran was afforded a personal hearing at the RO in 
January 1992.  In addition, he was afforded a hearing before 
a member of the Board, and signatory of this decision, in 
January 1994.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.  The evidence as to whether the veteran's psychiatric-
based disabilities (to include depression, anxiety, and 
schizo-affective disorder) are of service origin is in 
relative equipoise.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the veteran has 
an acquired psychiatric disorder which is related to his 
period of active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303(d) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his legal representative contend, in essence, 
that he has a psychiatric disorder as a result of his period 
of service.  

Initially, the Board has found that the veteran's claim for 
service connection is well grounded pursuant to 38 U.S.C.A. § 
5107 (West 1991) in that his claim is plausible, that is, 
meritorious on its own and capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Once it has been 
determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  The Board is satisfied 
that all relevant evidence is of record, and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim has been met.

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West 1991).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Additionally, in determining whether service connection is 
warranted for a disability, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In making this determination, the veteran is 
entitled to the benefit of the doubt where, after careful 
consideration of all procurable and assembled evidence, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point.  See 38 C.F.R. § 3.102 
(1998).

A review of the evidence of record includes a service medical 
record, dated in August 1954, which is noted to contain a 
diagnosis of schizoid personality, moderate, chronic.  The 
clinical record also indicated that the veteran, due to his 
psychiatric-based disorder, had a severe impairment for duty.

Also of record is a VA examination report, dated in October 
1981, which is shown to contain a diagnosis of generalized 
anxiety disorder with severe paranoid and depressive 
features.  In addition, VA outpatient mental health clinic 
progress notes, also dated in 1981, show diagnoses of 
personality disorder and avoidant personality disorder.  

The report of a VA examination afforded the veteran in March 
1997, pursuant to the October 1995 Remand, indicated that the 
veteran had been hospitalized in October and November 1991 at 
the VA hospital in Boston, Massachusetts, after which he was 
followed by a VA psychiatrist at the VA outpatient clinic 
located on "Causeway Street"; it was also noted that the 
veteran had been seen by a VA social worker "for many 
years."  The report included diagnoses of chronic 
depression, generalized anxiety, and schizoid personality 
disorder.  The examiner noted that a MMPI test, as well as 
other projective testing, would be relevant for the veteran 
"later on in the veteran's claim."  The examiner did not 
specifically answer the question as to whether there was a 
relationship between all the veteran's currently diagnosed 
psychiatric-based disorders and his psychiatric condition 
diagnosed during service.  He did say that the veteran 
continues to suffer from a schizoid personality disorder.

The veteran is also noted to have been afforded a rather 
comprehensive private medical psychiatric examination in 
August 1997.  A review of the examination report, which is 
dated in September 1997, indicates that the examiner was 
provided an opportunity to thoroughly review the complete 
evidence of record.  Diagnoses included schizo-affective 
disorder, depressive type, residual state; and 
obsessive/compulsive disorder, severe, ongoing.  The examiner 
specifically indicated that "[n]o evidence of any disorder 
such as personality disorder" was shown.  (See p. 14 of 
examination report).  He also noted that the veteran, 
contradicting findings found on the March 1997 VA examination 
report, had indicated that he had suffered from 
hallucinations during the administration of his August 1997 
private medical examination; it was added that persons 
suffering from hallucinations, in the opinion of the 
physician, could not have the disorder of schizoid 
personality disorder.  (See p. 5 of report).  He further 
opined that the veteran experienced a "clear and definite 
psychotic break" about two years following his service 
entrance, and that this break, or "sudden change," was 
"totally incompatible with what is generally understood 
about personality disorder."  (See p. 11 of report).  In 
addition, the examiner also opined that the veteran's 
"depression is the primary problem stemming from [his] 
service in the Air Force."  (See pgs. 3-4 of report).  In 
effect, this private examination report offers to supply the 
evidentiary record a more definitive medical opinion, 
compared to that shown on the March 1997 VA examination 
report, regarding both the etiology and current 
symptomatology of the veteran's psychological state.  

As indicated above, the veteran was afforded hearings in 
January 1992 (RO) and October 1995 (Board).  A review of the 
January 1992 hearing transcript shows that the veteran 
testified that he had received periodic VA treatment for his 
psychiatric problems since 1980.  (See p. 4 of transcript).  
In addition, during the course of the veteran's January 1994 
hearing, he testified that he was currently being treated at 
the VA outpatient clinic in Boston, Massachusetts, where he 
saw a therapist and a psychiatrist on a monthly basis.  (See 
p. 8 of transcript).

To summarize, the veteran's hearing testimony describing his 
psychiatric disorder during service and his current symptoms 
is considered to be competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although the initial 
complaints by the veteran concerning his psychiatric problems 
are shown to have had occurred several years after discharge, 
under 38 C.F.R. § 3.303(d) (West 1991), a disease or injury 
may be service connected if the evidence supports inservice 
incurrence or origin of the disease or disability at issue.  
Of particular significance, as discussed above, are the 
opinions expressed by the private examiner in September 1997 
as to the relationship between the veteran's psychiatric 
problems diagnosed during his period of active duty and his 
currently diagnosed disorders.  Giving the veteran the 
benefit of the doubt, together with taking into account the 
contradictory opinion provided by the VA examiner in March 
1997, the Board is of the opinion that the evidence is found 
to be, at the least, in relative equipoise as to a finding 
supportive of an inservice origin regarding the veteran's 
current psychiatric disorders.  Because the veteran prevails 
when the evidence is in equipoise, the Board finds that it 
would not withstand scrutiny by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999), were it to be 
concluded otherwise than that the veteran's claim for service 
connection for an acquired psychiatric disorder is granted.  
Gilbert, supra.  
ORDER

Service connection for an acquired psychiatric disorder is 
granted.





		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 


